
	

114 S1477 IS: Long Range Strike Aircraft Mix Act of 2015
U.S. Senate
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1477
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2015
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require a report on the future mix of aircraft platforms for the Armed Forces. 
	
	
		1.Short title
 This Act may be cited as the Long Range Strike Aircraft Mix Act of 2015.
		2.Report on future mix of aircraft platforms for the Armed Forces
 (a)Report on study requiredThe Secretary of Defense shall submit to Congress a report setting forth the results of a study, to be performed by an organization or entity independent of the Department of Defense selected by the Secretary for purposes of this section, that determines the following:
 (1)An optimized future mix of shorter range fighter-class strike aircraft and long-range strike aircraft platforms for the Armed Forces.
 (2)An appropriate future mix of manned aerial platforms and unmanned aerial platforms for the Armed Forces.
 (b)Considerations in determining mixThe mixes determined pursuant to the study shall be determined taking into account relevant portions of the defense strategy, critical assumptions, priorities, force-sizing construct, and cost.
 (c)Nonduplication of effortIf any information required under subsection (a) has been included in another report or notification previously submitted to Congress by law, the Secretary may provide a list of such reports and notifications at the time of submitting the report required by subsection (a) in lieu of including such information in the report required by subsection (a).
			
